


PERSONAL & CONFIDENTIAL

June 5, 2013

Mr. Ivor J. Evans
Meritor, Inc.
2135 West Maple Road
Troy, MI 48084

Dear Ike:

In view of your appointment by the Board of Directors of Meritor, Inc.
(“Meritor”) on May 3, 2013 as Executive Chairman of the Board and Interim Chief
Executive Officer and President of Meritor, we are pleased to confirm the
compensation approved by the Compensation and Management Development Committee
(the “Committee”) for you in this position. At a meeting held on May 24, 2013,
as amended by a unanimous written consent circulated to the Committee on June 4,
2013, the Committee approved the following, retroactive to your start date of
May 6, 2013:

 * a base salary of $110,000 per month, pro-rated for May and any other month in
   which you serve in this position less than a month; and
 * a cash bonus of $250,000 per month, also pro-rated for any month in which you
   serve less than a month, and awarded by the Committee based on the
   performance goals set forth below.

The Committee established the following three discretionary performance goals to
be evaluated on a periodic basis for bonus determination purposes:

 * Progress against Meritor’s strategic plan (current year and three-year plan);
 * Evaluation of current organizational structure; and
 * Assistance in identifying and interviewing permanent CEO candidates

During the period in which you serve in the capacity of Executive Chairman of
the Board and Interim Chief Executive Officer and President, you will forgo your
Board retainer and related fees that you would have received serving as an
independent director of Meritor. In addition, you will forego participation in
any of Meritor’s benefits or incentive plans.

During the period in which you serve in the capacity of Executive Chairman of
the Board and Interim Chief Executive Officer and President, Meritor will pay
the cost of your lodging in Michigan. You understand that the incremental cost
to Meritor in this event shall be reported in Meritor’s Proxy Statement as a
perquisite.

--------------------------------------------------------------------------------




Ike Evans
Page 2
June 5, 2013

Miscellaneous

This letter and its terms and conditions may not be modified, amended nor
terminated other than by a writing signed by both you and the Company. This
letter will be binding upon and inure to the benefit of any successors to the
Company. This agreement may be executed in several counterparts, each of which
will be deemed to be an original, and all such counterparts when taken together
will constitute one and the same original. This letter will be governed by the
laws of the State of Michigan.

Sincerely,

/s/ William R. Newlin William R. Newlin Chairman, Compensation and Management
Development Committee Date: June 6, 2013


Accepted:

/s/ Ivor J. Evans   Ivor J. Evans Date: June 6, 2013


Initials  


--------------------------------------------------------------------------------